Exhibit 10.1

Execution Copy

SECOND AMENDMENT TO CREDIT AGREEMENT

EXECUTED by the parties hereto as of the 10th day of October, 2012.

 

AMONG: VITRAN CORPORATION INC. and VITRAN EXPRESS CANADA INC., as Canadian
Borrowers

 

   (the “Canadian Borrowers”)

 

AND: VITRAN CORPORATION, VITRAN EXPRESS, INC., LAS VEGAS/L.A. EXPRESS, INC.,
VITRAN LOGISTICS CORP., VITRAN LOGISTICS, INC., SHORTHAUL TRANSPORT CORPORATION
and MIDWEST SUPPLY CHAIN, INC., as U.S. Borrowers

 

   (collectively, the “U.S. Borrowers”, and together with the Canadian
Borrowers, the “Borrowers”)

 

AND: THE CANADIAN BORROWERS, THE U.S. BORROWERS, CAN-AM LOGISTICS INC., VITRAN
LOGISTICS LIMITED, EXPEDITEUR T.W. LTEE, 1098304 ONTARIO INC., DONEY HOLDINGS
INC., ROUT-WAY EXPRESS LINES LTD./LES SERVICE ROUTIERS EXPRESS ROUT LTEE,
1277050 ALBERTA INC., SOUTHERN EXPRESS LINES OF ONTARIO LIMITED, VITRAN
ENVIRONMENTAL SYSTEMS INC., 0772703 B.C. LTD. and 1833660 ONTARIO INC., as
Guarantors

 

   (collectively, the “Guarantors”)

 

AND: JPMORGAN CHASE BANK, N.A., as Administrative Agent

 

   (the “Agent”)

 

AND: EACH OF THE FINANCIAL INSTITUTIONS PARTY HERETO, CONSTITUTING REQUIRED
LENDERS (as such term is defined in the Credit Agreement (as defined below)), as
Required Lenders

 

   (collectively the “Required Lenders”)

WHEREAS the Borrowers, the Guarantors, the Agent and the other Persons signatory
thereto have entered into a Credit Agreement dated as of November 30, 2011, as
amended by that certain First Amendment to Credit Agreement made as of
December 29, 2011 (including all annexes, exhibits and schedules thereto, as the
same has been or may be further amended, modified, restated, supplemented or
replaced from time to time, collectively the “Credit Agreement”);

AND WHEREAS the parties hereto have agreed to amend certain provisions of the
Credit Agreement, but, only to the extent and subject to the limitations set
forth in this Second Amendment to Credit Agreement (hereinafter this “Amendment
Agreement”) and without prejudice to the Agent’s and the Secured Parties’ other
rights;



--------------------------------------------------------------------------------

NOW THEREFORE for good and valuable consideration (the receipt and sufficiency
of which are hereby acknowledged), the parties hereby agree as follows:

ARTICLE I – INTERPRETATION

 

1.1 All capitalized terms used herein and not otherwise defined herein shall
have the meanings ascribed to such terms in the Credit Agreement (including, as
the case may be, as amended by the terms of this Amendment Agreement).

ARTICLE II – AMENDMENTS

 

2.1 As of the Amendment Effective Date, the defined term “Dominion Trigger
Period” appearing in Section 1.1 of the Credit Agreement is hereby deleted in
its entirety and substituted by the following:

““Dominion Trigger Period” means the period:

(a) commencing on the day that either (i) an Event of Default occurs or
(ii) Aggregate Availability for three (3) consecutive Business Days is less than
(x) for the period beginning the Amendment Effective Date and ending January 7,
2013, $5,000,000 or (y) for the period beginning January 8, 2013 and ending the
Maturity Date, $10,000,000, and (b) continuing until a day on which, during the
preceding ninety (90) consecutive days, no Event of Default existed and at all
times during such period Aggregate Availability was greater than (x) in respect
of a Dominion Trigger Period beginning at any time from the Amendment Effective
Date to January 7, 2013, $5,000,000 or (y) in respect of a Dominion Trigger
Period beginning at any time from January 8, 2013 to the Maturity Date,
$10,000,000.”

 

2.2 As of the Amendment Effective Date, the defined term “Fixed Charge Coverage
Trigger Period” appearing in Section 1.1 of the Credit Agreement is hereby
deleted in its entirety and substituted by the following:

““Fixed Charge Coverage Trigger Period” means the period:

(a) commencing on the day that either (i) an Event of Default occurs or
(ii) Aggregate Availability for three (3) consecutive Business Days is less than
(x) for the period beginning the Amendment Effective Date and ending January 7,
2013, $5,000,000 or (y) for the period beginning January 8, 2013 and ending the
Maturity Date, $10,000,000, and (b) continuing until a day on which, during the
preceding ninety (90) consecutive days, no Event of Default existed and at all
times during such period Aggregate Availability was greater than (x) in respect
of a Fixed Charge Coverage Trigger Period beginning at any time from the
Amendment Effective Date to January 7, 2013, $5,000,000 or (y) in respect of a
Fixed Charge Coverage Trigger Period beginning at any time from January 8, 2013
to the Maturity Date, $10,000,000.”

 

- 2 -



--------------------------------------------------------------------------------

2.3 As of the Amendment Effective Date, the Credit Agreement is hereby amended
by inserting the following subsection 5.1(f) immediately after subsection 5.1(e)
thereof, and by sequentially adjusting the numbering in the remaining paragraphs
of Section 5.1:

“(f) semi-monthly until January 8, 2013, a copy of the plan and forecast for
cash flow and Aggregate Availability, Canadian Availability and U.S.
Availability ;”

ARTICLE III – CONDITIONS TO EFFECTIVENESS

 

3.1 This Amendment Agreement shall become effective upon satisfaction of the
following conditions precedent (the date of satisfaction of all such conditions
being referred to herein as the “Amendment Effective Date”):

 

  (a) the Borrowers, each other Loan Party and the Required Lenders delivering
to the Agent five (5) originally executed copies of this Amendment Agreement;

 

  (b) subject to paragraph (c) below, receipt by the Agent from the Borrower
Representative of the following amendment fees, representing five basis points
(0.05%) of the Aggregate Revolving Commitments divided on a pro rata basis among
the Lenders, which fees are paid in consideration for the amendments provided
herein and shall be fully earned, due and payable on the date hereof:

 

  (i) to JPMorgan Chase Bank, N.A. an amendment fee of US$17,500;

 

  (ii) to Royal Bank of Canada an amendment fee of US$15,000;

 

  (iii) to Fifth Third Bank an amendment fee of US$6,250; and

 

  (iv) to Export Development Canada an amendment fee of US$3,750; and

 

  (c) notwithstanding paragraph (b) above, if Fifth Third Bank has not executed
and delivered this Amendment Agreement as of the date hereof, it shall be
permitted to do so only until 5:00 p.m. (EST) on Friday, October 12, 2012, and
if this Amendment Agreement is executed and delivered by Fifth Third Bank by
such time then (i) Fifth Third Bank will be deemed to have entered into this
Amendment Agreement as of the Amendment Effective Date, and (ii) the amendment
fee set out in paragraph (b)(iii) above will become due and payable to Fifth
Third Bank by the Borrowers. For greater certainty, if Fifth Third Bank does not
execute and deliver this Amendment Agreement by 5:00 p.m. (EST) on Friday,
October 12, 2012, then it shall not be entitled to any part of the amendment fee
set out in paragraph (b)(iii) above.

ARTICLE IV – REPRESENTATIONS AND WARRANTIES

 

4.1 Each Borrower and each other Loan Party warrants and represents to the Agent
and the Secured Parties that the following statements are true, correct and
complete:

 

  (a)

Authorization, Validity, and Enforceability of this Amendment Agreement. Each
Loan Party has the corporate power and authority to execute and deliver

 

- 3 -



--------------------------------------------------------------------------------

  this Amendment Agreement and to perform the Credit Agreement. Each Loan Party
has taken all necessary corporate action (including, without limitation,
obtaining approval of its shareholders if necessary) to authorize its execution
and delivery of this Amendment Agreement and the performance of the Credit
Agreement. This Amendment Agreement has been duly executed and delivered by each
Loan Party and this Amendment Agreement and the Credit Agreement constitute the
legal, valid and binding obligations of each Loan Party, enforceable against
each of them in accordance with their respective terms without defence,
compensation, setoff or counterclaim. Each Loan Party’s execution and delivery
of this Amendment Agreement and the performance by each Loan Party of the Credit
Agreement do not and will not conflict with, or constitute a violation or breach
of, or constitute a default under, or result in the creation or imposition of
any Lien upon the property of any Loan Party by reason of the terms of (a) any
contract, mortgage, hypothec, Lien, lease, agreement, indenture, or instrument
to which any Loan Party is a party or which is binding on any of them, (b) any
requirement of law applicable to any Loan Party, or (c) the certificate or
articles of incorporation or amalgamation or association or bylaws or memorandum
of association or articles of association of any Loan Party.

 

  (b) Governmental Authorization. No approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
governmental authority or other person is necessary or required in connection
with the execution, delivery or performance by, or enforcement against any Loan
Party of this Amendment Agreement or the Credit Agreement except for such as
have been obtained or made and filings required in order to perfect and render
enforceable the Agent’s Liens.

 

  (c) Incorporation of Representations and Warranties From Credit Agreement. The
representations and warranties contained in the Credit Agreement and the other
Loan Documents are and will be true, correct and complete in all material
respects on and as of the Amendment Effective Date to the same extent as though
made on and as of that date, except to the extent such representations and
warranties specifically relate to an earlier date, in which case they were true,
correct and complete in all material respects on and as of such earlier date.

 

  (d) Absence of Default. No event has occurred and is continuing or will result
from the consummation of the transactions contemplated by this Amendment
Agreement that would constitute a Default or an Event of Default.

 

  (e) Security. All security delivered to or for the benefit of the Agent on
behalf of the Secured Parties pursuant to the Credit Agreement and the other
Loan Documents remain in full force and effect and secure all obligations of the
Borrowers and the other Loan Parties purported to being secured thereby,
including, under the Credit Agreement and the other Loan Documents.

 

- 4 -



--------------------------------------------------------------------------------

ARTICLE V – MISCELLANEOUS

 

5.1 Each Borrower (i) reaffirms its Obligations under the Credit Agreement and
the other Loan Documents to which it is a party, and (ii) agrees that the Credit
Agreement and the other Loan Documents to which it is a party remain in full
force and effect, except as amended hereby, and are hereby ratified and
confirmed. The other Loan Parties (i) consent to and approve the execution and
delivery of this Amendment Agreement by the parties hereto, (ii) agree that this
Amendment Agreement does not and shall not limit or diminish in any manner the
obligations of the Loan Parties under their guarantees (collectively, the
“Guarantees”) and that such obligations would not be limited or diminished in
any manner even if such Loan Parties had not executed this Amendment Agreement,
(iii) agree that this Amendment Agreement shall not be construed as requiring
the consent of such Loan Parties in any other circumstance, (iv) reaffirm each
of their obligations under the Guarantees and the other Loan Documents to which
they are a party, and (v) agree that the Guarantees and the other Loan Documents
to which they are a party remain in full force and effect and are hereby
ratified and confirmed.

 

5.2 Nothing contained in this Amendment Agreement or any other communication
between the Agent and/or the Secured Parties and the Borrowers (or any other
Loan Party) shall be a waiver of any other present or future violation, Default
or Event of Default under the Credit Agreement or any other Loan Document
(collectively, “Violations”). Similarly, nothing contained in this Amendment
Agreement shall directly or indirectly in any way whatsoever either: (i) impair,
prejudice or otherwise adversely affect the Agent’s or the Secured Parties’
right at any time to exercise any right, privilege or remedy in connection with
the Credit Agreement or any other Loan Document with respect to any Violations
(including, without limiting the generality of the foregoing, in respect of the
non-conformity to any representation, warranty or covenant contained in any Loan
Document), (ii) except as specifically provided in Article II hereof, amend or
alter any provision of the Credit Agreement or any other Loan Document or any
other contract or instrument, or (iii) constitute any course of dealing or other
basis for altering any obligation of the Borrowers or any other Loan Party under
the Loan Documents or any right, privilege or remedy of the Agent or the Secured
Parties under the Credit Agreement or any other Loan Document or any other
contract or instrument with respect to Violations. Nothing in this Amendment
Agreement shall be construed to be a consent by the Agent or the other Secured
Parties to any Violations.

 

5.3 Save as expressly set forth in this Amendment Agreement, all other terms and
conditions of the Credit Agreement remain in full force and effect. All other
Loan Documents remain in full force and effect.

 

5.4 This Amendment Agreement shall be interpreted and the rights and liabilities
of the parties hereto shall be determined in accordance with the laws of the
Province of Ontario and the federal laws of Canada applicable therein.

This Amendment Agreement may be executed in original, facsimile and/or other
electronic means counterparts and all such counterparts taken together shall be
deemed to constitute one and the same instrument.

[the following pages are the signature pages]

 

- 5 -



--------------------------------------------------------------------------------

The parties have executed this Amendment Agreement as of the date first above
written.

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

By:  

/S/ RANDY ABRAMS

Name:   Randy Abrams Title:   Authorized Officer

JPMORGAN CHASE BANK, N.A., TORONTO BRANCH,

as Canadian Administrative Agent

By:  

/S/ AUGGIE MARCHETTI

Name:   Auggie Marchetti Title:   Senior Vice President & Region Manager

 

- Signature Pages to Second Amendment to Credit Agreement -



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., TORONTO BRANCH,

as a Canadian Lender

By:  

/S/ AUGGIE MARCHETTI

Name:   Auggie Marchetti Title:   Senior Vice President & Region Manager By:  

 

Name:   Title:  

ROYAL BANK OF CANADA,

as a Canadian Lender

By:  

/S/ ROBERT S. KIZELL

Name:   Robert S. Kizell Title:   Attorney-in-fact By:  

/S/ MICHAEL PETERSEN

Name:   Michael Petersen Title:   Attorney-in-fact

FIFTH THIRD BANK,

as a Canadian Lender

By:  

 

Name:   Title:   By:  

 

Name:   Title:  

EXPORT DEVELOPMENT CANADA,

as a Canadian Lender

By:  

/S/ CHRISTOPHER WILSON

Name:   Christopher Wilson Title:   Asset Manager By:  

/S/ KEVIN SKILLITER

Name:   Kevin Skilliter Title:   Sr. Asset Manager

 

- Signature Pages to Second Amendment to Credit Agreement -



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as a U.S. Lender

By:  

/S/ RANDY ABRAMS

Name:   Randy Abrams Title:   Authorized Officer By:  

 

Name:   Title:  

ROYAL BANK OF CANADA,

as a U.S. Lender

By:  

/S/ ROBERT S. KIZELL

Name:   Robert S. Kizell Title:   Attorney-in-fact By:  

/S/ MICHAEL PETERSEN

Name:   Michael Petersen Title:   Attorney-in-fact

FIFTH THIRD BANK,

as a U.S. Lender

By:  

 

Name:   Title:   By:  

 

Name:   Title:  

EXPORT DEVELOPMENT OF CANADA,

as a U.S. Lender

By:  

/S/ CHRISTOPHER WILSON

Name:   Christopher Wilson Title:   Asset Manager   /S/ KEVIN SKILLITER Name:  
Kevin Skilliter Title:   Sr. Asset Manager

 

- Signature Pages to Second Amendment to Credit Agreement -



--------------------------------------------------------------------------------

VITRAN CORPORATION INC.,

as a Canadian Borrower and as a Guarantor

By:  

/S/ RICHARD E. GAETZ

Name:   Richard E. Gaetz Title:   President & Chief Executive Officer By:  

 

Name:   Title:  

VITRAN EXPRESS CANADA INC.,

as a Canadian Borrower and as a Guarantor

By:  

/S/ RICHARD E. GAETZ

Name:   Richard E. Gaetz Title:   Chief Executive Officer By:  

 

Name:   Title:  

VITRAN CORPORATION,

as a U.S. Borrower and as a Guarantor

By:  

/S/ RICHARD E. GAETZ

Name:   Richard E. Gaetz Title:   Chief Executive Officer By:  

 

Name:   Title:  

VITRAN EXPRESS, INC.,

as a U.S. Borrower and as a Guarantor

By:  

/S/ RICHARD E. GAETZ

Name:   Richard E. Gaetz Title:   Chief Executive Officer By:  

 

Name:   Title:  

 

- Signature Pages to Second Amendment to Credit Agreement -



--------------------------------------------------------------------------------

LAS VEGAS/L.A. EXPRESS, INC.,

as U.S. Borrower and as a Guarantor

By:  

/S/ RICHARD E. GAETZ

Name:   Richard E. Gaetz Title:   Chief Executive Officer By:  

 

Name:   Title:  

VITRAN LOGISTICS CORP.,

as a U.S. Borrower and as a Guarantor

By:  

/S/ RICHARD E. GAETZ

Name:   Richard E. Gaetz Title:   Chief Executive Officer By:  

 

Name:   Title:  

VITRAN LOGISTICS, INC.,

as a U.S. Borrower and as a Guarantor

By:  

/S/ RICHARD E. GAETZ

Name:   Richard E. Gaetz Title:   Chief Executive Officer By:  

 

Name:   Title:  

SHORTHAUL TRANSPORT CORPORATION,

as a U.S. Borrower and as a Guarantor

By:  

/S/ RICHARD E. GAETZ

Name:   Richard E. Gaetz Title:   Chief Executive Officer By:  

 

Name:   Title:  

 

- Signature Pages to Second Amendment to Credit Agreement -



--------------------------------------------------------------------------------

MIDWEST SUPPLY CHAIN, INC.,

as a U.S. Borrower and as a Guarantor

By:  

/S/ RICHARD E. GAETZ

Name:   Richard E. Gaetz Title:   Chief Executive Officer By:  

 

Name:   Title:  

CAN-AM LOGISTICS INC.,

as a Guarantor

By:  

/S/ RICHARD E. GAETZ

Name:   Richard E. Gaetz Title:   President By:  

 

Name:   Title:  

VITRAN LOGISTICS LIMITED,

as a Guarantor

By:  

/S/ RICHARD E. GAETZ

Name:   Richard E. Gaetz Title:   Chief Executive Officer By:  

 

Name:   Title:  

EXPEDITEUR T.W. LTEE,

as a Guarantor

By:  

/S/ RICHARD E. GAETZ

Name:   Richard E. Gaetz Title:   Chief Executive Officer By:  

 

Name:   Title:  

 

- Signature Pages to Second Amendment to Credit Agreement -



--------------------------------------------------------------------------------

1098304 ONTARIO INC.,

as a Guarantor

By:  

/S/ RICHARD E. GAETZ

Name:   Richard E. Gaetz Title:   President By:  

 

Name:   Title:  

DONEY HOLDINGS INC.,

as a Guarantor

By:  

/S/ RICHARD E. GAETZ

Name:   Richard E. Gaetz Title:   Chief Executive Officer By:  

 

Name:   Title:  

ROUT-WAY EXPRESS LINES LTD./LES SERVICES ROUTIERS EXPRESS ROUT LTEE,

as a Guarantor

By:  

/S/ RICHARD E. GAETZ

Name:   Richard E. Gaetz Title:   Chief Executive Officer By:  

 

Name:   Title:  

1277050 ALBERTA INC.,

as a Guarantor

By:  

/S/ RICHARD E. GAETZ

Name:   Richard E. Gaetz Title:   Chief Executive Officer By:  

 

Name:   Title:  

 

- Signature Pages to Second Amendment to Credit Agreement -



--------------------------------------------------------------------------------

SOUTHERN EXPRESS LINES OF ONTARIO LIMITED,

as a Guarantor

By:  

/S/ RICHARD E. GAETZ

Name:   Richard E. Gaetz Title:   Chief Executive Officer By:  

 

Name:   Title:  

VITRAN ENVIRONMENTAL SYSTEMS INC.,

as a Guarantor

By:  

/S/ RICHARD E. GAETZ

Name:   Richard E. Gaetz Title:   President By:  

 

Name:   Title:  

0772703 B.C. LTD.,

as a Guarantor

By:  

/S/ RICHARD E. GAETZ

Name:   Richard E. Gaetz Title:   Chief Executive Officer By:  

 

Name:   Title:  

1833660 ONTARIO INC.,

as a Guarantor

By:  

/S/ RICHARD E. GAETZ

Name:   Richard E. Gaetz Title:   President By:  

 

Name:   Title:  

 

- Signature Pages to Second Amendment to Credit Agreement -